PINEBRIDGE MUTUAL FUNDS SECOND AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS SECOND AMENDMENT dated as of the 30th day of November, 2011, to the Transfer Agent Servicing Agreement (the “Agreement”) dated as of February 23, 2011, as amended August 16, 2011, is entered into by and between PINEBRIDGE MUTUAL FUNDS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add a fund; and WHEREAS, Section 13 of the Agreement allows for its amendment by a written instrument executed by both parties and authorized or approved by the Board of Trustees. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PINEBRIDGE MUTUAL FUNDSU.S. BANCORP FUND SERVICES, LLC By: /s/Robin ThornBy: /s/Michael R. McVoy Name: Robin ThornName: Michael R. McVoy Title:Head of Global Equities Title: Executive Vice President Amended Exhibit A to the Transfer Agent Servicing Agreement Separate Series of PineBridge Mutual Funds Name of Series PineBridge US Micro Cap Growth Fund PineBridge US Small Cap Growth Fund PineBridge US 25 Equity Fund PineBridge Merger Arbitrage Fund 2
